ACCEPTED
                                                                                                          01-14-00825-cv
                                                                                                FIRST COURT OF APPEALS
                                                                                                        HOUSTON, TEXAS
                                                                                                    1/16/2015 11:56:30 PM
                                                                                                      CHRISTOPHER PRINE
                                                                                                                   CLERK


                                         01-14-00825-CV
                              _______________________________
                                                                                   FILED IN
                                                                            1st COURT OF APPEALS
                                          IN THE                                HOUSTON, TEXAS
                                COURT OF APPEALS FOR THE                    1/16/2015 11:56:30 PM
                            FIRST JUDICIAL DISTRICT OF TEXAS                CHRISTOPHER A. PRINE
                                   AT HOUSTON, TEXAS                                 Clerk
                              _______________________________

         RAJINDER SINGH AND RITA KAUR, RAJIV CHHABRA AND GAURI
                                CHHABRA,
                                             APPELLANTS
                                    VS.
             SLAWOMIR J. SKIBICKI AND A & SKIPOL, INC., A TEXAS
                              CORPORATION,
                                              APPELLEES

                         Appealed from the 11TH DISTRICT COURT of
                                      Harris County, Texas
                               Trial Court Cause No. 2013-76488
                             _______________________________

                      APPELLANTS RAJIV CHHABRA AND GAURI
                   CHHABRA’S MOTION TO EXTEND TIME FOR FILING
                                APPELLANT’S BRIEF
                          _______________________________

TO THE HONORABLE JUSTICES OF SAID COURT:

       COMES NOW the Appellants, Rajiv Chhabra and Gauri Chhabra and files this, their

Motion to Extend Time for Filing Appellant’s Brief. This motion is based on two issues. First,

the Appellants’ Brief could not be due before the clerk’s record is filed. Due to the consolation of

these appeals, it appears the deadline for Appellants’ was inadvertently calculated by the clerk

based on the date an earlier Appellants’ clerk’s record was filed. Second, in the interest of

judicial economy, Appellants respectfully request the deadline for the Appellants’ brief be set for

after mediation.
  I.   THE CLERK’S RECORD APPELLANTS REQUESTED HAS NOT BEEN FILED.

 1.    Normally, Appellants’ brief would be due 30 days after the later of either the date the

clerk’s record was filed or the date the reporter’s record was filed. See TEX. R. APP. P. 38.6. The

clerk’s record requested by Appellants has not yet been filed, and the consolidation of multiple

appeals with different timelines appears to have caused confusion as to the deadline on which

Appellants’ brief is due.

 2.    Within 30 days of the judgment in the underlying case, Sharif Choudhury, Tahera

Chowdhury and Enterprise Houston, Inc. filed their notice of appeal. See Exhibit A. These

appellants dismissed their appeal, as indicated by the record. See Exhibit B. Appellants Rajiv

Chhabra and Gauri Chhabra filed a motion for new trial, and did not file their notice of appeal

until November 24, 2015. See Exhibit C.

 3.    In accordance with the instructions contained in Exhibit C, the letter from the clerk of the

Court of Appeals First District, Appellants requested the clerk’s and reporter’s record. See

Exhibit D. Appellants designation of items to be included in the clerk’s record differed from the

request of the initial appellants and the clerk responsible for preparing the record confirmed a

separate request had to be made for each group of appellants.

 4.    While the First Court of Appeals letter does state the clerk’s record is due on or before

November 11, 2014, this was thought to be a clear typo, considering the letter is dated November

25, 2014. See Exhibit C.

 5.    Appellants filed their docketing statement on December 11, 2014 and called the clerk

responsible for preparing the clerk’s record to confirm payment arrangements. See Exhibit E. At

this time, the clerk stated he did not have the amount of the charges because the record was not

due until January.
  6.    Clearly, due to the consolidation of these appeals some confusion has occurred.

Appellants cannot file their brief before the clerk’s record is filed. As of the date of this request,

it does not appear that the clerk’s record requested by Appellants has been filed. Accordingly,

Appellants cannot understand how their brief could be past due. Appellants were operating with

the understanding that their brief would be due after the clerk’s record, which they requested,

was filed. If this is incorrect, Appellants respectfully request the Court extend the time for filing

their brief based on the foregoing explanation of their confusion. There does not appear to be any

prejudice to Appellees in making this ruling and it would clarify future deadlines in this case. If

there was an clerical error by the clerk in calculating the day that Appellants brief is due,

Appellants respectfully request this be corrected so all parties may have a clear understanding of

the timeline going forward.

        II. A BRIEFING DEADLINE SET FOR A REASONABLE TIME AFTER
        MEDIATION WOULD CONSERVE JUDICIAL RESOURCES AND ELIMINATE
                     POTENTIALLY UNNECESSARY FILINGS.

  7.    In light of the order for mediation, Appellants further request the deadline for their brief

be set for a reasonable time after the parties have an opportunity to mediate. This will conserve

judicial resources and eliminate the need for unnecessary filings until after the parties have had

an attempt to resolve this matter. There was no mediation in this case at the trial level, which

additionally suggests it would be proper to do now, prior to any potentially unnecessary briefs.



WHEREFORE PREMISES CONSIDERED, Appellants, Rajiv Chhabra and Gauri Chhabra, pray

that this Court extend the time in which to file their Brief, correct the clerical error or clarify the

deadline for their brief, and set the deadline for a reasonable time after the parties have had an

opportunity to mediate.
                                                    By: /s/ William Chu
                                                    William Chu
                                                    Texas State Bar No. 04241000
                                                    The Law Offices of William Chu
                                                    4455 LBJ Freeway, Suite 909
                                                    Dallas, Texas 75244
                                                    Tel: (972) 392-9888
                                                    Fax: (972) 392-9889
                                                    Email: wmchulaw@aol.com
                                                    Attorneys for Rajiv Chhabra and Gauri
                                                    Chhabra

                            CERTIFICATE OF CONFERENCE
         The undersigned has conferred with Jeremy Roberts, counsel for Appellees who
states that he is opposed.

                                                    /s/ David Paulson
                                                    David Paulson

                                CERTIFICATE OF SERVICE

The undersigned certifies that a true and correct copy of the foregoing instrument has been
served upon all parties to this appeal, by eservice.

                                                    /s/ David Paulson
                                                    David Paulson
Exhibit A
SHERRY RADACK                                                                       CHRISTOPHER A. PRINE
 CHIEF JUSTICE                                                                      CLERK OF THE COURT

TERRY JENNINGS                                                                     JANET WILLIAMS
EVELYN KEYES                                                                        CHIEF STAFF ATTORNEY
LAURA CARTER HIGLEY
JANE BLAND
JIM SHARP
                                      Court of Appeals                             PHONE: 713-274-2700
                                                                                   FAX:   713-755-8131
MICHAEL MASSENGALE
HARVEY BROWN
                                       First District                               www.1stcoa.courts.state.tx.us
REBECA HUDDLE                          301 Fannin Street
 JUSTICES
                                   Houston, Texas 77002-2066
                                            October 9, 2014

   Sarah Schechter                                          Jeremy Roberts
   Modjarrad, Abusaad, Sail Law Firm                        Weycer, Kaplan, Pulaski & Zuber, P.C.
   212 W Spring Valley Road                                 11 Greenwya Plaza Ste 1400
   Richardson, TX 75081                                     Houston, TX 77040
   * DELIVERED VIA E-MAIL *                                 * DELIVERED VIA E-MAIL *


   RE:     Court of Appeals Number: 01-14-00825-CV
           Trial Court Case Number: 2013-76488

   Style: Sharif Choudhury, Tahera Chowdhury and Enterprise Houston, Inc. v. Slawomir J.
          Skibicki and A & Skipol, Inc., a Texas Corporation

                                    GENERAL INFORMATION

           On October 09, 2014, a letter of assignment from the 11th District Court trial-court
   clerk and a copy of the notice of appeal filed by Sharif Choudhury, Tahera Chowdhury and
   Enterprise Houston, Inc. in the trial court was received and docketed as Cause Number 01-14-
   00825-CV. This Notice contains information about some of the rules and procedures that
   govern prosecution of an appeal pending before the First Court of Appeals.

           Texas Rule of Appellate Procedure 9.6 requires parties and counsel to communicate
   about a pending appeal only through the Clerk’s office and they may not communicate with
   either the justices or their staff about a case. It is also improper to send a document to the Court
   about an appeal unless a copy of it is served on all other parties to the appeal at the same time.
   See TEX. R. APP. P. 9.5(d), (e).

           Effective January 1, 2014, all attorneys in civil cases and criminal cases must
   electronically file all documents (except a document submitted under seal or subject to a motion
   to seal) through the EfileTexas.gov electronic filing system. A party representing themselves pro
   se (without an attorney) in a civil case, is encouraged to e-file documents, but is not required to
   do so. Electronically filed documents must conform to TEX. R. APP. P. 9.4 and must be
   completed through EfileTexas.gov, http://www.efiletexas.gov. Electronically filed briefs must
   comply with TEX. R. APP. P. 9.4 and with the Texas Supreme Court's Redaction Guidelines
   found at http://www.supreme.courts.state.tx.us/ebriefs/RedactionGuidelines.pdf.
                         INFORMATION ABOUT THE FILING FEE

        Unless an appellant is exempt from paying filing fees or has been declared indigent, the
appellant must pay the required $195 filing fee to prosecute the appeal. See TEX. R. APP. P. 5
(requiring payment of fees in civil cases unless excused) and 20.1 (listing requirements for
establishing indigence).

        This letter is NOTICE to the appellant that the required filing fee must be paid within
twenty (20) days of the date of this notice. A party who files electronically may pay by credit
card through the Tex.gov process. Or, a party may pay with cash in person at the Clerk's office,
301 Fannin, Houston, Texas 77002. A filer may also pay by (1) a money order, cashier’s check,
or certified check issued by a U.S. financial institution or (2) a money order issued by the United
States Postal Service. A money order or a check must be made payable to “Clerk, First Court of
Appeals.”

        There is only one $195 filing fee for each appellate case, regardless of how many
appellants there may be, or if multiple notices of appeal are filed. Multiple appellants who are
not indigent or exempt must determine amongst themselves how the filing fee will be paid.

                   INFORMATION ABOUT THE APPELLATE RECORD

        This letter is NOTICE to the appellant that the Court may dismiss an appeal for want of
prosecution, if the clerk’s record is not filed and it is appellant’s fault. See TEX. R. APP. P.
37.3(b); 42.3. This letter is also NOTICE to the appellant that if it is appellant’s fault that the
reporter’s record is not filed, the Court may decide the appeal on those issues or points that do
not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c). Any motion related
to informalities in the manner of bringing this appeal must be filed within thirty (30) days after
the appellate record is filed. TEX. R. APP. P. 10.5(a).

        Unless an appellant has established indigence under Texas Rule of Appellate Procedure
20.1, the trial-court clerk and court reporter are not required to file the clerk’s and reporter’s
records until appellant has paid the required fees to prepare and certify the records, or has made
satisfactory arrangements to pay the fees. See TEX. R. APP. P. 35.3(a)(2), (b)(3).

        From information currently available, it appears that the trial court signed the final
judgment or other appealable order on June 11, 2014. Because the notice of appeal indicates that
a post-judgment motion was not filed, unless the Court receives information to the contrary, the
trial court clerk is due to file the clerk’s record and the court reporter is due to file the reporter’s
record on or before November 11, 2014.

        The appellant and/or appellee should inform the Court as soon as possible if (1) this
appeal is accelerated or (2) if there is disagreement about (a) the date the trial court signed the
final judgment or appealable order or (b) whether a post-judgment motion or request for findings
of fact and conclusions of law was timely filed in the trial court.




                                                   2
         It is mandatory that both the clerk’s record and the reporter’s record be filed
electronically. Both the trial-court clerk and the court reporter are asked to complete the
information       sheet    on      the     “Forms”      page     of      the    Court’s website,
http://www.1stcoa.courts.state.tx.us/forms/forms.asp#info, and file it with the Court within ten
(10) days of the date of this Notice. The parties do not need to file a motion to extend time to
file either the clerk’s record or the reporter’s record. See Texas Rules of Appellate Procedure
34.5(b)(1), (c)(2), 35.3(c), and 35.6(b)(1) and Appendix C of the Texas Rules of Appellate
Procedure for electronic filing related to preparation of the appellate record.

        Parties are encouraged to work together and with the trial court clerk and court reporter to
properly designate all necessary items and portions of the testimony to be included in the initial
records. The Court generally will not grant a motion to extend time to file a brief because a party
requests to supplement the record with an item or portion of the testimony that the party did not
timely designate for inclusion in the initial clerk’s record or reporter’s record. See TEX. R. APP.
P. 10.5(b), 34.5(c)(1), 34.6(d), 38.6(d).

                      INFORMATION ABOUT FILING DOCUMENTS

       Texas Rule of Appellate Procedure 9.3 controls the number of paper copies and
documents filed in paper form. All documents must include a certificate of service. See Tex. R.
App. P. 9.5(d), (e). All civil motions must include a certificate of conference, TEX. R. APP. P.
10.1(a)(5), and require a $10 filing fee, unless the movant has established indigence or is exempt
from the advance payment of filing fees, e.g., the State or a political subdivision of the State.
See TEX. R. APP. P. 5; FEES CIV. CASES B (3); Op. Tex Att’y Gen. No. DM-459 (1997). The
Court treats a civil motion requesting multiple types of relief as separate motions and requires a
separate $10 filing fee for each motion.

               INFORMATION ABOUT THE DOCKETING STATEMENT

        An appellant is required to file a docketing statement. See TEX. R. APP. P. 42.3. Until the
clerk’s record is filed, the docketing statement is the primary source of accurate information
about a newly-filed appeal. The information is used to establish appellate deadlines and to send
notices to the correct parties at the correct addresses. The “Forms” section of the Court’s
website includes a docketing statement or the appellant may call the Clerk’s office and ask that
one be mailed. In this case, the Docketing Statement should be filed within twenty (20) days of
the date of this notice.

        Section X must be completed if an appellant believes that his/her civil appellate matter
may qualify for the Pro Bono Program sponsored and administered solely by the State Bar of
Texas (SBOT) and the Houston Bar Association’s Appellate Practice Section (HBA). See the
following websites for information: (1) State Bar of Texas Pro Bono Program, First Court of
Appeals, http://tex-app.org/probono.php; (2) the Houston Bar Association’s website; and (3)
http://www.1stcoa.courts.state.tx.us, General Information, Practice Before the Court, Forms,
Civil Docketing Statement.




                                                 3
        Section XI of the docketing statement is an optional section that requests information
related to potential participation in an alternate dispute resolution process or mediation. The
Court strongly encourages the parties to provide this information due to the successful history of
alternative dispute resolution/mediation processes, even in cases where such success initially
appeared unlikely.

                              INFORMATION ABOUT BRIEFS

        Effective January 1, 2014, all attorneys in civil cases and criminal cases must
electronically file all documents (except a document submitted under seal or subject to a motion
to seal) through the EfileTexas.gov electronic filing system. A party representing themselves pro
se (without an attorney) in a civil case, is encouraged to e-file documents, but is not required to
do so. Electronically filed documents must conform to TEX. R. APP. P. 9.4 and must be
completed through EfileTexas.gov, http://www.efiletexas.gov. Electronically filed briefs must
comply with TEX. R. APP. P. 9.4 and with the Texas Supreme Court's Redaction Guidelines
found at http://www.supreme.courts.state.tx.us/ebriefs/RedactionGuidelines.pdf.

     INFORMATION ABOUT ATTORNEYS APPEARING BEFORE THE COURT

        Texas Rule of Appellate Procedure 6 governs matters related to an attorney’s
representation of a party before the Court. Attorneys must promptly notify the Clerk’s office of
any change of address or change in designation of the lead counsel for a party. A nonresident
attorney who is not a member of the State Bar of Texas must satisfy the requirements for
participation in a Texas legal matter found on the Board of Law Examiners’ website
http://www.ble.state.tx.us.

                     INFORMATION ABOUT NOTICES TO PARTIES

        Notice must be sent to all parties of any judgment, mandate, or order issued. See Tex. R.
App. P. 12.6. If a party is represented by an attorney, notice will be sent to the party’s lead
counsel. See TEX. R. APP. P. 9.5(b). Information available to the public about a case may be
found on the “Case Information” page of the Court’s website. Parties may sign up for e-mail
notices about activity in their case on the “CaseMail” page of the website.

                        STANDARDS OF APPELLATE CONDUCT

        The Court follows the Standards of Appellate Conduct adopted by the Supreme Court of
Texas and the Court of Criminal Appeals. All attorneys and parties—including pro se litigants—
are expected to fully comply with these standards, as well as all applicable provisions of the
Texas Rules of Appellate Procedure, the Texas Disciplinary Rules of Professional Conduct, and
the Code of Judicial Conduct. See the “Court Rules” page, “Other Rules Governing Attorneys”
of the Texas Supreme Court’s website, http://www.supreme.courts.state.tx.us, or call and ask that
a copy be mailed to you.




                                                4
        Should you have questions at any time throughout the appellate process of your case,
please do not hesitate to call the Clerk's office at 713-274-2700.

                                                 Sincerely,
                                                 Christopher A. Prine, Clerk of the Court


cc:   The Honorable Chris Daniel (DELIVERED VIA E-MAIL)
      Court Reporter 11th District Court (DELIVERED VIA E-MAIL)
      Hon. Olen Underwood (DELIVERED VIA E-MAIL)
      Judge 11th District Court (DELIVERED VIA E-MAIL)




                                             5
Exhibit B
Order issued December 11, 2014




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-14-00825-CV
                           ———————————
 SHARIF CHOUDHURY, TAHERA CHOWDHURY, AND ENTERPRISE
 HOUSTON, INC., RAJINDER SINGH, RITA KAUR, RAJIV CHHABRA,
               AND GAURI CHHABRA, Appellants
                                       V.
       SLAWOMIR J. SKIBICKI AND A & SKIPOL, INC., Appellees



               On Appeal from the 11th Judicial District Court
                           Harris County, Texas
                    Trial Court Cause No. 2013-76488


                          MEMORANDUM ORDER

      Appellants, Sharif Choudhury, Tahera Chowdhury, and Enterprise Houston,

Inc., have filed a motion to voluntarily dismiss their appeal and request that all

costs be assessed against the party incurring the same.     Appellants state that
appellees have been contacted and do not oppose this motion and that this

dismissal will not prevent any other parties from seeking relief to which they

would otherwise be entitled. See TEX. R. APP. P. 10.3(a)(2), 42.1(a)(1). Although

other parties have filed their own notices of appeal, no opinion has issued

involving the above appellants. See TEX. R. APP. P. 42.1(a)(1), (c).

      Accordingly, we grant the motion and dismiss the appeal by Sharif

Choudhury, Tahera Chowdhury, and Enterprise Houston, Inc., with costs to be

taxed against the party who incurred the same. See TEX. R. APP. P. 42.1(a)(1), (b),

(d), 43.2(f). We dismiss any pending motions by the above appellants as moot.

The appeal by the remaining appellants remains on this Court’s active docket.

                                 PER CURIAM
Panel consists of Justices Keyes, Higley, and Brown.




                                         2
Exhibit C
SHERRY RADACK                                                                       CHRISTOPHER A. PRINE
 CHIEF JUSTICE                                                                      CLERK OF THE COURT

TERRY JENNINGS                                                                     JANET WILLIAMS
EVELYN KEYES                                                                        CHIEF STAFF ATTORNEY
LAURA CARTER HIGLEY
JANE BLAND
JIM SHARP
                                      Court of Appeals                             PHONE: 713-274-2700
                                                                                   FAX:   713-755-8131
MICHAEL MASSENGALE
HARVEY BROWN
                                       First District                               www.txcourts.gov/1stcoa.aspx
REBECA HUDDLE                          301 Fannin Street
 JUSTICES
                                   Houston, Texas 77002-2066
                                          November 25, 2014

   Sarah Schechter                                          William Chu
   Modjarrad, Abusaad, Sail Law Firm                        Law office of William Chu
   212 W Spring Valley Road                                 4455 LBJ Fwy Ste 909
   Richardson, TX 75081                                     Dallas, TX 75244
   * DELIVERED VIA E-MAIL *                                 * DELIVERED VIA E-MAIL *

   Daniel Chung Yuan Lee                                    Jeremy Roberts
   C. Y. Lee Legal Group, PLLC                              Weycer, Kaplan, Pulaski & Zuber, P.C.
   1305 Prairie St Ste 300                                  11 Greenwya Plaza Ste 1400
   Pasadena, TX 77002                                       Houston, TX 77040
   * DELIVERED VIA E-MAIL *                                 * DELIVERED VIA E-MAIL *


   RE:     Court of Appeals Number: 01-14-00825-CV
           Trial Court Case Number: 2013-76488

   Style: Sharif Choudhury, Tahera Chowdhury and Enterprise Houston, Inc., Rajinder Singh and
          Rita Kaur, Rajiv Chhabra and Gauri Chhabra v. Slawomir J. Skibicki and A & Skipol,
          Inc., a Texas Corporation

                                    GENERAL INFORMATION

           On November 24, 2014, a letter of assignment from the 11th District Court trial-court
   clerk and a copy of the notice of appeal filed by Rajiv Chhabra and Gauri Chhabra in the trial
   court was received and docketed as Cause Number 01-14-00825-CV. This Notice contains
   information about some of the rules and procedures that govern prosecution of an appeal pending
   before the First Court of Appeals.

           Texas Rule of Appellate Procedure 9.6 requires parties and counsel to communicate
   about a pending appeal only through the Clerk’s office and they may not communicate with
   either the justices or their staff about a case. It is also improper to send a document to the Court
   about an appeal unless a copy of it is served on all other parties to the appeal at the same time.
   See TEX. R. APP. P. 9.5(d), (e).

           Effective January 1, 2014, all attorneys in civil cases and criminal cases must
   electronically file all documents (except a document submitted under seal or subject to a motion
   to seal) through the EfileTexas.gov electronic filing system. A party representing themselves pro
   se (without an attorney) in a civil case, is encouraged to e-file documents, but is not required to
do so. Electronically filed documents must conform to TEX. R. APP. P. 9.4 and must be
completed through EfileTexas.gov, http://www.efiletexas.gov. Electronically filed briefs must
comply with TEX. R. APP. P. 9.4 and with the Texas Supreme Court's Redaction Guidelines
found at http://www.supreme.courts.state.tx.us/ebriefs/RedactionGuidelines.pdf.


                   INFORMATION ABOUT THE APPELLATE RECORD

        This letter is NOTICE to the appellant that the Court may dismiss an appeal for want of
prosecution, if the clerk’s record is not filed and it is appellant’s fault. See TEX. R. APP. P.
37.3(b); 42.3. This letter is also NOTICE to the appellant that if it is appellant’s fault that the
reporter’s record is not filed, the Court may decide the appeal on those issues or points that do
not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c). Any motion related
to informalities in the manner of bringing this appeal must be filed within thirty (30) days after
the appellate record is filed. TEX. R. APP. P. 10.5(a).

        Unless an appellant has established indigence under Texas Rule of Appellate Procedure
20.1, the trial-court clerk and court reporter are not required to file the clerk’s and reporter’s
records until appellant has paid the required fees to prepare and certify the records, or has made
satisfactory arrangements to pay the fees. See TEX. R. APP. P. 35.3(a)(2), (b)(3).

        From information currently available, it appears that the trial court signed the final
judgment or other appealable order on September 12, 2014. Because the notice of appeal
indicates that a post-judgment motion was filed, unless the Court receives information to the
contrary, the trial court clerk is due to file the clerk’s record and the court reporter is due to file
the reporter’s record on or before November 11, 2014.

        The appellant and/or appellee should inform the Court as soon as possible if (1) this
appeal is accelerated or (2) if there is disagreement about (a) the date the trial court signed the
final judgment or appealable order or (b) whether a post-judgment motion or request for findings
of fact and conclusions of law was timely filed in the trial court.

        It is mandatory that both the clerk’s record and the reporter’s record be filed
electronically. Both the trial-court clerk and the court reporter are asked to complete the
information      sheet    on      the     “Forms”      page      of     the     Court’s    website,
http://www.txcourts.gov/1stcoa/practice-before-the-court/forms.aspx, and file it with the Court
within ten (10) days of the date of this Notice. The parties do not need to file a motion to extend
time to file either the clerk’s record or the reporter’s record. See Texas Rules of Appellate
Procedure 34.5(b)(1), (c)(2), 35.3(c), and 35.6(b)(1) and Appendix C of the Texas Rules of
Appellate Procedure for electronic filing related to preparation of the appellate record.

       Parties are encouraged to work together and with the trial court clerk and court reporter to
properly designate all necessary items and portions of the testimony to be included in the initial
records. The Court generally will not grant a motion to extend time to file a brief because a party
requests to supplement the record with an item or portion of the testimony that the party did not



                                                  2
timely designate for inclusion in the initial clerk’s record or reporter’s record. See TEX. R. APP.
P. 10.5(b), 34.5(c)(1), 34.6(d), 38.6(d).

                     INFORMATION ABOUT FILING DOCUMENTS

       Texas Rule of Appellate Procedure 9.3 controls the number of paper copies and
documents filed in paper form. All documents must include a certificate of service. See Tex. R.
App. P. 9.5(d), (e). All civil motions must include a certificate of conference, TEX. R. APP. P.
10.1(a)(5), and require a $10 filing fee, unless the movant has established indigence or is exempt
from the advance payment of filing fees, e.g., the State or a political subdivision of the State.
See TEX. R. APP. P. 5; FEES CIV. CASES B (3); Op. Tex Att’y Gen. No. DM-459 (1997). The
Court treats a civil motion requesting multiple types of relief as separate motions and requires a
separate $10 filing fee for each motion.


                              INFORMATION ABOUT BRIEFS

        Effective January 1, 2014, all attorneys in civil cases and criminal cases must
electronically file all documents (except a document submitted under seal or subject to a motion
to seal) through the EfileTexas.gov electronic filing system. A party representing themselves pro
se (without an attorney) in a civil case, is encouraged to e-file documents, but is not required to
do so. Electronically filed documents must conform to TEX. R. APP. P. 9.4 and must be
completed through EfileTexas.gov, http://www.efiletexas.gov. Electronically filed briefs must
comply with TEX. R. APP. P. 9.4 and with the Texas Supreme Court's Redaction Guidelines
found at http://www.txcourts.gov/media/124902/redactionguidelines.pdf.

     INFORMATION ABOUT ATTORNEYS APPEARING BEFORE THE COURT

        Texas Rule of Appellate Procedure 6 governs matters related to an attorney’s
representation of a party before the Court. Attorneys must promptly notify the Clerk’s office of
any change of address or change in designation of the lead counsel for a party. A nonresident
attorney who is not a member of the State Bar of Texas must satisfy the requirements for
participation in a Texas legal matter found on the Board of Law Examiners’ website
http://www.ble.state.tx.us.

                     INFORMATION ABOUT NOTICES TO PARTIES

        Notice must be sent to all parties of any judgment, mandate, or order issued. See Tex. R.
App. P. 12.6. If a party is represented by an attorney, notice will be sent to the party’s lead
counsel. See TEX. R. APP. P. 9.5(b). Information available to the public about a case may be
found on the “Case Information” page of the Court’s website. Parties may sign up for e-mail
notices about activity in their case on the “CaseMail” page of the website.




                                                3
                       STANDARDS OF APPELLATE CONDUCT

        The Court follows the Standards of Appellate Conduct adopted by the Supreme Court of
Texas and the Court of Criminal Appeals. All attorneys and parties—including pro se litigants—
are expected to fully comply with these standards, as well as all applicable provisions of the
Texas Rules of Appellate Procedure, the Texas Disciplinary Rules of Professional Conduct, and
the Code of Judicial Conduct. See the “Court Rules” page, “Other Rules Governing Attorneys”
of the Texas Supreme Court’s website, http://www.txcourts.gov/supreme.aspx, or call and ask
that a copy be mailed to you.

        Should you have questions at any time throughout the appellate process of your case,
please do not hesitate to call the Clerk's office at 713-274-2700.

                                                  Sincerely,
                                                  Christopher A. Prine, Clerk of the Court




                                              4
Exhibit D
                                                                                                     12/5/2014 5:38:33 PM
                                                                                Chris Daniel - District Clerk Harris County
                                                                                                    Envelope No. 3400819
                                                                                                         By: Duane Gilmore
                                                                                              Filed: 12/5/2014 5:38:33 PM




                          4455 LYNDON B. JOHNSON FREEWAY, SUITE 909
                                    DALLAS, TEXAS 75244

                                TEL: 972 392 9888 | FAX: 972 392 9889
                                      WMCHULAW@AOL.COM




                                                                                k
                                                                             ler
                                         December 5, 2014




                                                                          tC
                     Request for Preparation of Complete Reporter’s Record




                                                                      ric
Terri Anderson
Court Reporter—11th District Court




                                                                   ist
Harris County Civil Courthouse




                                                              lD
201 Caroline, 9th Floor
Houston, TX 77002



                                                          nie
               Re:      Slawomir J. Skibicki, et al v. Indopol Houston, L.L.C., et al.
                        Cause No. 2013-76488          Da
Dear Ms. Anderson:
                                                   is
                                                hr

       Defendants Rajiv Chhabra and Gauri Chhabra respectfully request that the Reporter's
                                             C



Record be prepared in the above-referenced proceeding, and that a true copy of same be
forwarded to the First District Court of Appeals at Houston, Texas.
                                          of
                                        e




       Defendants Rajiv Chhabra and Gauri Chhabra confirm by this letter that, in accordance
                                   ffic




with Texas Rule of Appellate Procedure 35.3(b), Defendants Rajiv Chhabra and Gauri Chhabra
will pay for preparation of the reporter's record on receipt of an invoice stating the amount of the
                                O




payment that is due.
                              y
                           op




       Defendants hereby request that the Reporter's Record consist of the complete
                        C




stenographic recording of the hearings in the above-styled case, held on August 11, 2014,
September 8, 2014, and November 10, 2014, including all exhibits admitted or made part of the
                     ial




record by offers of proof made at any of these hearings.
                 fic
            of




       Should you have any questions, please do not hesitate to contact our office.
          Un




                                                      Sincerely,

                                                      /s/William Chu

                                                      William Chu
                                    Certificate of Service

       I certify that on December 5, 2014, a copy of the foregoing instrument has been served
upon all parties or counsel for all parties in accordance with TRCP 21a.

                                                   /s/David Paulson
                                                   David Paulson




                                                                            k
                                                                         ler
                                                                      tC
                                                                  ric
                                                               ist
                                                             lD
                                                       nie
                                                   Da
                                                is
                                             hr
                                          C
                                        of
                                     e
                                 ffic
                            y O
                         op
                      C
                   ial
                fic
            of
          Un
                                                                                                     12/5/2014 5:38:33 PM
                                                                                Chris Daniel - District Clerk Harris County
                                                                                                    Envelope No. 3400819
                                                                                                         By: Duane Gilmore
                                                                                              Filed: 12/5/2014 5:38:33 PM




                          4455 LYNDON B. JOHNSON FREEWAY, SUITE 909
                                    DALLAS, TEXAS 75244

                                TEL: 972 392 9888 | FAX: 972 392 9889
                                      WMCHULAW@AOL.COM




                                                                                k
                                                                             ler
                                         December 5, 2014




                                                                          tC
                     Request for Preparation of Complete Reporter’s Record




                                                                      ric
Terri Anderson
Court Reporter—11th District Court




                                                                   ist
Harris County Civil Courthouse




                                                              lD
201 Caroline, 9th Floor
Houston, TX 77002



                                                          nie
               Re:      Slawomir J. Skibicki, et al v. Indopol Houston, L.L.C., et al.
                        Cause No. 2013-76488          Da
Dear Ms. Anderson:
                                                   is
                                                hr

       Defendants Rajiv Chhabra and Gauri Chhabra respectfully request that the Reporter's
                                             C



Record be prepared in the above-referenced proceeding, and that a true copy of same be
forwarded to the First District Court of Appeals at Houston, Texas.
                                          of
                                        e




       Defendants Rajiv Chhabra and Gauri Chhabra confirm by this letter that, in accordance
                                   ffic




with Texas Rule of Appellate Procedure 35.3(b), Defendants Rajiv Chhabra and Gauri Chhabra
will pay for preparation of the reporter's record on receipt of an invoice stating the amount of the
                                O




payment that is due.
                              y
                           op




       Defendants hereby request that the Reporter's Record consist of the complete
                        C




stenographic recording of the hearings in the above-styled case, held on August 11, 2014,
September 8, 2014, and November 10, 2014, including all exhibits admitted or made part of the
                     ial




record by offers of proof made at any of these hearings.
                 fic
            of




       Should you have any questions, please do not hesitate to contact our office.
          Un




                                                      Sincerely,

                                                      /s/William Chu

                                                      William Chu
                                    Certificate of Service

       I certify that on December 5, 2014, a copy of the foregoing instrument has been served
upon all parties or counsel for all parties in accordance with TRCP 21a.

                                                   /s/David Paulson
                                                   David Paulson




                                                                            k
                                                                         ler
                                                                      tC
                                                                  ric
                                                               ist
                                                             lD
                                                       nie
                                                   Da
                                                is
                                             hr
                                          C
                                        of
                                     e
                                 ffic
                            y O
                         op
                      C
                   ial
                fic
            of
          Un
Exhibit E
                                                                                                                                                ACCEPTED
                                                                                                                                           01-14-00825-cv
                                                                                                                                 FIRST COURT OF APPEALS
Appellate Docket Number: 01-14-00825-CV                                                                                                  HOUSTON, TEXAS
                                                                                                                                     12/19/2014 7:10:09 PM
                                                                                                                                       CHRISTOPHER PRINE
Appellate Case Style:         Sharif Choudhury, et al.                                                                                              CLERK

                        Vs.
                              Slawomir J. Skibicki, et al.

Companion Case No.:
                                                                                                                     FILED IN
                                                                                                              1st COURT OF APPEALS
                                                                                                                  HOUSTON, TEXAS
                                                                                                              12/19/2014 7:10:09 PM
Amended/corrected statement:                          DOCKETING STATEMENT (Civil)                             CHRISTOPHER A. PRINE
                                                                                                                       Clerk
                                               Appellate Court:1st Court of Appeals
                                          (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                 II. Appellant Attorney(s)
   Person       Organization (choose one)                                            Lead Attorney
                                                                             First Name:        William
First Name:     Rajiv                                                        Middle Name:
Middle Name:                                                                 Last Name:         Chu
Last Name:      Chhabra                                                      Suffix:
Suffix:                                                                      Law Firm Name: Law Offices of William Chu

Pro Se:                                                                      Address 1:         4455 LBJ Frwy, Suite 909
                                                                             Address 2:
                                                                             City:              Dallas
                                                                             State:     Texas                        Zip+4:   75244
                                                                             Telephone:         972-392-9888              ext.
                                                                             Fax:       972-392-9889
                                                                             Email:     wmchulaw@aol.com
                                                                             SBN:       04241000

I. Appellant                                                                 II. Appellant Attorney(s)
   Person       Organization (choose one)                                            Lead Attorney
                                                                             First Name:        William
First Name:     Gauri                                                        Middle Name:
Middle Name:                                                                 Last Name:         Chu
Last Name:      Chhabra                                                      Suffix:
Suffix:                                                                      Law Firm Name: Law Offices of William Chu

Pro Se:                                                                      Address 1:         4455 LBJ Frwy, Suite 909
                                                                             Address 2:




                                                                  Page 1 of 11
                                                     City:              Dallas
                                                     State:     Texas                    Zip+4:    75244
                                                     Telephone:         972-392-9888           ext.
                                                     Fax:       972-392-9889
                                                     Email:     wmchulaw@aol.com
                                                     SBN:       04241000

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
                                                     First Name:        Jeremy
First Name:     Slawomir                             Middle Name:
Middle Name:                                         Last Name:         Roberts
Last Name:      Skibicki                             Suffix:
Suffix:                                              Law Firm Name: Weycer, Kaplan, Pulaski & Zuber, P.C.
Pro Se:                                              Address 1:         11 Greenway Plaza, Ste 1400
                                                     Address 2:
                                                     City:              Houston
                                                     State:     Texas                     Zip+4:   77040
                                                     Telephone:         (713) 961-9045         ext.
                                                     Fax:       (713) 961-5341
                                                     Email:     jroberts@wkpz.com
                                                     SBN:       24083742

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: A & Skipol, Inc.                  First Name:        Jeremy
First Name:                                          Middle Name:
Middle Name:                                         Last Name:         Roberts
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: Weycer, Kaplan, Pulaski & Zuber, P.C.
Pro Se:                                              Address 1:         11 Greenway Plaza, Ste 1400
                                                     Address 2:
                                                     City:              Houston
                                                     State:     Texas                     Zip+4:   77040
                                                     Telephone:         (713) 961-9045         ext.
                                                     Fax:       (713) 961-5341
                                                     Email:     jroberts@wkpz.com
                                                     SBN:       24083742




                                            Page 2 of 11
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Contract

Date order or judgment signed: September 12, 2014                        Type of judgment: Summary Judgment
Date notice of appeal filed in trial court: November 24, 2014
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order:        Yes      No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):                Yes     No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):              Yes        No

Permissive? (See TRAP 28.3):                      Yes       No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                           Yes      No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:             Yes       No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?             Yes        No
Judgment or order disposes of all parties and issues:        Yes        No
Appeal from final judgment:                                  Yes         No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?            Yes   No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                   Yes        No               If yes, date filed: October 10, 2014
Motion to Modify Judgment:              Yes        No               If yes, date filed:
Request for Findings of Fact            Yes       No                If yes, date filed:
and Conclusions of Law:
                                       Yes        No                If yes, date filed:
Motion to Reinstate:
                                        Yes       No                If yes, date filed:
Motion under TRCP 306a:
Other:                                  Yes       No
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:        Yes        No               If yes, date filed:

Contest filed in trial court:          Yes        No               If yes, date filed:

Date ruling on contest due:

Ruling on contest:       Sustained            Overruled            Date of ruling:

                                                                    Page 3 of 11
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?         Yes        No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                           Bankruptcy Case Number:




IX. Trial Court And Record

Court:     11th District Court                                        Clerk's Record:
County: Harris County                                                 Trial Court Clerk:        District   County
Trial Court Docket Number (Cause No.): 2013-76488                     Was clerk's record requested?        Yes         No
                                                                      If yes, date requested: December 5, 2014
Trial Judge (who tried or disposed of case):                          If no, date it will be requested:
First Name:       Mike                                                Were payment arrangements made with clerk?
Middle Name: D.                                                                                                  Yes       No    Indigent
Last Name:        Miller
                                                                      (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:         201 Caroline, 9th Floor
Address 2 :
City:              Houston
State:    Texas                       Zip + 4: 77022
Telephone:     713-368-6020             ext.
Fax:
Email:



Reporter's or Recorder's Record:

Is there a reporter's record?             Yes    No
Was reporter's record requested?          Yes    No

Was there a reporter's record electronically recorded?    Yes       No
If yes, date requested: December 5, 2014

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder?          Yes      No     Indigent




                                                                Page 4 of 11
   Court Reporter                                Court Recorder
   Official                                      Substitute



First Name:
Middle Name:
Last Name:
Suffix:
Address 1:
Address 2:
City:
State:    Texas                         Zip + 4:
Telephone:                                ext.
Fax:
Email:

X. Supersedeas Bond
Supersedeas bond filed:       Yes        No        If yes, date filed:

Will file:     Yes       No


XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?                Yes       No
If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                              Yes        No

If no, please specify:
Has the case been through an ADR procedure?                Yes           No
If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?               Pre-Trial            Post-Trial    Other

If other, please specify:

Type of case? Contract
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
The relief granted was not provided for by the terms of the contract; Plaintiffs did not perform under the contract; there were genuine issues of material
fact that precluded Summary Judgment.

How was the case disposed of?         Summary Judgment
Summary of relief granted, including amount of money judgment, and if any, damages awarded. Specific Performance: Joint and Several
                                                                                            Money Judgment of 1,646,475.00
If money judgment, what was the amount? Actual damages: $1,646,475.00
Punitive (or similar) damages:

                                                                         Page 5 of 11
Attorney's fees (trial):    $19,242.00
Attorney's fees (appellate):   $2,000.00
Other:     $2,000.00
If other, please specify: $2,000.00 on Writ of Error to Supreme Court, $2,000.00 if Writ is Granted



Will you challenge this Court's jurisdiction?        Yes      No
Does judgment have language that one or more parties "take nothing"?          Yes       No
Does judgment have a Mother Hubbard clause?         Yes       No
Other basis for finality?
Rate the complexity of the case (use 1 for least and 5 for most complex):       1       2     3         4   5
Please make my answer to the preceding questions known to other parties in this case.             Yes       No
Can the parties agree on an appellate mediator?      Yes      No
If yes, please give name, address, telephone, fax and email address:
Name                            Address                     Telephone                       Fax                      Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:     David Paulson



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                 Trial Court:

  Style:

     Vs.




                                                              Page 6 of 11
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?                   Yes      No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?      Yes   No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?                Yes       No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee?        Yes       No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                    Date:            December 19, 2014



Printed Name: William Chu                                                                 State Bar No.:   04241000



Electronic Signature: /s/William Chu
    (Optional)




                                                               Page 7 of 11
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on December 19, 2014 .



Signature of counsel (or pro se party)                                   Electronic Signature: /s/ David Paulson
                                                                                (Optional)

                                                                         State Bar No.:      24088201
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:      December 19, 2014
Manner Served: Regular Mail

First Name:       Jeremy

Middle Name:
Last Name:        Roberts
Suffix:
Law Firm Name: Weycer, Kaplan, Pulaski & Zuber, P.C.
Address 1:        11 Greenway Plaza, Suite 1400
Address 2:
City:             Houston
State     Texas                       Zip+4:   77046
 Telephone:                          ext.
Fax:
Email:    jroberts@wkpz.com

If Attorney, Representing Party's Name: Slawomir Skibicki and A & Skipol, Inc.
Please enter the following for each person served:




                                                               Page 8 of 11
Date Served:      December 19, 2014
Manner Served: Regular Mail

First Name:       Sarah

Middle Name:
Last Name:        Schecter
Suffix:
Law Firm Name: Modjarrad, Abusaad, Said
Address 1:        212 W. Spring Valley Rd.
Address 2:
City:             Richardson, TX
State     Texas                       Zip+4:   75081
Telephone:                           ext.
Fax:
Email:
If Attorney, Representing Party's Name: Sharif Chowdhury, Tahera Chowdhury, and En
Please enter the following for each person served:

Date Served:      December 19, 2014
Manner Served: Regular Mail

First Name:       Darrell

Middle Name:
Last Name:        Minter
Suffix:
Law Firm Name: Fox Rothschild
Address 1:        Two Lincoln Centre
Address 2:        5420 LBJ Freeway, Suite 1200

City:             Dallas, TX 75240
State     Texas                       Zip+4:
Telephone:                           ext.
Fax:
Email:
If Attorney, Representing Party's Name: Amir Hussain and Naseem Hussain
Please enter the following for each person served:




                                                         Page 9 of 11
Date Served:      December 19, 2014
Manner Served: Regular Mail

First Name:       "Daniel" Chung

Middle Name:
Last Name:        Lee
Suffix:
Law Firm Name: C.Y. Lee Legal Group, PLLC
Address 1:        1305 Prairie St, Ste 300
Address 2:
City:             Houston
State     Texas                       Zip+4:   77022
Telephone:                           ext.
Fax:
Email:
If Attorney, Representing Party's Name: Rajinder Singh and Rita Kaur
Please enter the following for each person served:

Date Served:      December 19, 2014
Manner Served: Regular Mail

First Name:       Indopol Houston, LLC

Middle Name: Tahera Chowdhury, registered agent
Last Name:
Suffix:
Law Firm Name:
Address 1:        12222 Merit Drive, Suite 1870
Address 2:
City:             Dallas
State     Texas                       Zip+4:   75251
Telephone:                           ext.
Fax:
Email:
If Attorney, Representing Party's Name:
Please enter the following for each person served:




                                                           Page 10 of 11
Date Served:
Manner Served:

First Name:
Middle Name:
Last Name:
Suffix:
Law Firm Name:
Address 1:
Address 2:
City:
State     Texas                    Zip+4:
Telephone:                         ext.
Fax:
Email:
If Attorney, Representing Party's Name:




                                            Page 11 of 11